MEMORANDUM **
Jane Doe appeals pro se the district court’s denial of her motion to extend time to appeal and her motion to redact true name and seal identity. We affirm.
Fed. R.App. P. 4(a)(5) grants district courts discretion to extend the time to file a notice of appeal if the party moves for an extension during the thirty days after the time prescribed by Rule 4(a) for filing the appeal—here, thirty days—and the party shows excusable neglect or good cause. We review the motion’s denial for abuse of discretion. See Nunley v. City of Los Angeles, 52 F.3d 792, 794 (9th Cir.1995).
Doe faced significant hurdles to filing a timely notice of appeal, including her medical condition, her status as a pro se litigant, and the trespassing charge that resulted in an order to not enter the courthouse during the period prescribed by Rule 4(a) for filing her appeal. However, she had previously shown herself capable of filing motions despite those difficulties. The district court did not abuse its discretion in finding that Doe failed to establish excusable neglect or good cause for not filing within the original thirty day period. See Pincay v. Andrews, 389 F.3d 853, 860 (9th Cir.2004).
As the motions to extend time to file an appeal were properly dismissed, we do not address the district court’s denial of Doe’s motion to redact true name and seal identity.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.